Exhibit 10.32

 

THE NEIMAN MARCUS GROUP, INC.

 

SUPPLEMENTAL EXECUTIVE

 

RETIREMENT PLAN

 

As amended through December 31, 2007

 

 

THE NEIMAN MARCUS GROUP, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

ARTICLE

 

PAGE

 

 

 

 

Article 

I.-DEFINITIONS

 

5

 

1.1. “Augmentation Plan”

 

5

 

1.2. “Basic Plan”

 

5

 

1.3. “Board of Directors”

 

5

 

1.4. “CHH Plan”

 

5

 

1.5. “Code”

 

5

 

1.6. “Committee”

 

5

 

1.7. “Company”

 

5

 

1.8 “Compensation

 

6

 

1.9. “Effective Date”

 

6

 

1.10. “Eligible Employee”

 

6

 

1.11. “Individual Pension Agreement”

 

7

 

1.12. “Minimum Salary”

 

7

 

1.13. “Normal Form”

 

7

 

1.14 “Participant”

 

7

 

1.15. “Participating Employer”

 

7

 

1.16. “Plan”

 

7

 

1.17. “Plan Year”

 

7

 

1.18. “Service”

 

8

 

1.19. “Social Security Benefit”

 

8

 

1.20. “Spouse”

 

6

 

 

 

 

Article 

2.-PARTICIPATION

 

10

 

2.1. Commencement of Participation

 

10

 

2.2. Duration of Participation

 

10

 

2.3. Reduction in Participants

 

10

 

 

 

 

Article 

3.-SOURCE OF BENEFIT PAYMENTS

 

12

 

 

 

 

Article 

4.-RETIREMENTBENEFITS

 

13

 

4.1. Normal or Late Retirement Benefit

 

13

 

4.2. Early Retirement Benefit

 

13

 

4.3. Vested Termination Benefit

 

15

 

4.4. Other Teffi1ination of Employment; Death

 

15

 

4.5. Optional Forms of Benefits

 

16

 

4.6. Forfeiture of Benefits

 

17

 

4.7. Surviving Spouse Benefit

 

17

 

4.8. Disability

 

17

 

4.9. No Reduction in Accrued Benefit Under CHH Plan

 

18

 

2

--------------------------------------------------------------------------------


 

 

4.10. Lump Sum Settlements

18

 

4.11. Reemployment After Retirement

18

 

 

 

Article 

5.-COMMITTEE

20

 

5.1. Plan Administration and Interpretation

20

 

5.2. Powers, Duties, Procedures, etc.

20

 

5.3. Information

21

 

5.4. Indemnification of Committee

21

 

 

 

Article 

6. –AMENDMENTANDTERMINATION

22

 

6.1. Amendments

22

 

6.2. Termination of Plan

22

 

 

 

Article 

7.-MISCELLANEOUS

23

 

7.1. Nonassignability

23

 

7.2. Limitation on Participants’ Rights

23

 

7.3. Participants Bound

23

 

7.4. Receipt and Release

23

 

7.5. Governing Law

24

 

7.6. Headings and Subheadings

24

 

3

--------------------------------------------------------------------------------


 

THE NEIMAN MARCUS GROUP, INC.

 

SUPPLEMENTAL EXECUTIVE

 

RETIREMENT PLAN

 

Purpose

 

The Company originally adopted this Plan, effective August 7, 1987, for a select
group of management personnel in order to

 

(a) attract, retain and motivate qualified management personnel;

 

(b) facilitate the retirement of management personnel; and

 

(c) provide survivor income for the spouses of management personnel.

 

The Company hereby amends and restates the Plan to make certain changes and
clarifications. The Plan is intended to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201(2) and 301(a)(3) of ERISA, and shall be
interpreted and administered to the extent possible in a manner consistent with
that intent.

 

4

--------------------------------------------------------------------------------


 

Article 1. - Definitions

 

Wherever used herein the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

1.1. “Augmentation Plan” means the Augmentation to Pension Plan for Employees of
Carter Hawley Hale Stores, Inc.

 

1.2. “Basic Plan” means The Neiman Marcus Group, Inc. Retirement Plan as amended
from time to time. Reference to any Article or Section of the Basic Plan shall
include reference to any comparable or successor provisions of the Basic Plan as
amended from time to time.

 

1.3. “Board of Directors” means the Board of Directors of the Company.

 

1.4. “CHH Plan” means the Supplemental Executive Retirement Plan of Carter
Hawley Hale Stores, Inc, as in effect on the day before the Effective Date.

 

I.5.  “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to any Section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation which amends,
supplements or replaces such Section or subsection.

 

1.6. “Committee” means the Employee Benefits Committee appointed by the Board of
Directors or its Executive Committee.

 

1.7. “Company” means The Neiman Marcus Group, Inc., a Delaware corporation and
any successor to all or substantially all of its assets or business which
assumes the obligations of the Company.

 

5

--------------------------------------------------------------------------------


 

1.8. “Compensation” means, with respect to any given period, the aggregate
compensation, exclusive of any bonuses, paid to an Eligible Employee by one or
more Participating Employers during such period, whether before or after he or
she becomes an Eligible Employee. “Compensation” shall be determined before any
reduction under Section 125 or 40 1 (k) of the Code or under any other deferred
compensation plan or arrangement, but shall not otherwise include any
Participating Employer contributions under retirement or other benefit plans or
arrangements, or any expense reimbursements, imputed compensation, property, or
payments of compensation previously deferred. In the case of an Eligible
Employee who was, immediately prior to the Effective Date, employed by Carter
Hawley Hale Stores, Inc. (“CHH”) or any of its affiliates, the term
“Participating Employer” shall, for purposes of this Section 1.7, include CHH
and its affiliates.

 

1.9. “Effective Date” means August 2, 1987.

 

1.10. “Eligible Employee” means each employee of a Participating Employer who,
on any August 1,

 

(a) is employed in an executive, administrative, or professional capacity as
defined in Section 13(a)(I) of the Fair Labor Standards Act, as amended, and the
regulations thereunder,

 

(b) participates in the Basic Plan,

 

(c) had a base salary on the immediately preceding December 31 at least equal to
the Minimum Salary, and

 

(d) is not employed as a salesperson.

 

6

--------------------------------------------------------------------------------


 

1.11. “Individual Pension Agreement” means a deferred compensation agreement
between a Participating Employer and an Eligible Employee which provides for
payment by the Participating Employer of supplementary retirement benefits, but
shall not include any agreement to defer compensation under The Neiman Marcus
Group, Inc. Key Employee Deferred Compensation Plan or any similar plan or
arrangement.

 

1.12. “Minimum Salary” means:

 

(a) for December 31 of each of the years 1992 through 1995, the amount in effect
under Section 414(q)(1)(B) of the Code for the year following such December 31;
and

 

(b) for December 31, 1996, and each December 31 thereafter, $100,000.

 

1.13. “Normal Form” means a form of benefit payable monthly to an individual
during his or her lifetime, the first payment to be due on the date of the
commencement of his or her benefits under the Plan, and the last payment to be
due for the calendar month in which his or her death occurs.

 

1.14. “Participant” means any individual who participates in the Plan in
accordance with Article 2.

 

1.15. “Participating Employer” means the Company and any affiliate or subsidiary
of the Company which is a Participating Employer as defined in the Basic Plan.

 

1.16. “Plan” means The Neiman Marcus Group, Inc. Supplemental Executive
Retirement Plan as set forth herein and in all subsequent amendments hereto.

 

1.17. “Plan Year” means the 52 or 53 week period ending on the Saturday nearest
to July 31 of each year.

 

7

--------------------------------------------------------------------------------


 

1.18. “Service” means the period measured in years equal to years of Vesting
Service determined under the Basic Plan, subject to the following special rules:

 

(a) Years of Vesting Service, if any, prior to the Effective Date shall be
determined in accordance with the rules of the Pension Plan for Employees of
Carter Hawley Hale Stores, Inc. that applied on August 1, 1987 to employees
hired after June 30, 1980; and

 

(b) A Participant shall be credited with a full year of Service for each partial
year of Vesting Service interrupted by a Period of Severance, provided that
(i) the Participant is credited with at least 1,000 Hours of Service during such
partial year of Vesting Service, and (ii) no more than one year of Service shall
be credited during any 12-month period.

 

1.19. “Social Security Benefit” means, in the case of each Participant, the
estimated amount of the monthly primary old age insurance benefit available to
him at age 65 under the Social Security Act as in effect on the earliest of his
or her Normal Retirement Date, Termination of Employment or death. The amount
shall be computed upon the assumption that the Participant has been continuously
covered under said Act since the later of 1951 or his or her 21st birthday, and
that his or her remuneration for employment for the calendar year preceding the
date of his or her Normal Retirement, Termination of Employment or death,
whichever is earliest, was equal to that portion of his compensation for such
year that would be subject to tax under Section 3101(a) of the Code without the
dollar limitation of Code Section 3121(a)(l), and his or her remuneration for
each prior calendar year was equal to the assumed remuneration for the
subsequent year divided by 1.06. If a Participant has a Termination of
Employment

 

8

--------------------------------------------------------------------------------


 

for any reason, or becomes Totally and Permanently Disabled, prior to his or her
Normal Retirement Date, in determining his or her Social Security Benefit,
earnings for the calendar year of such termination or disability and each
subsequent calendar year prior to his or her Normal Retirement Date shall be
assumed to be equal to that portion of his or her compensation for the calendar
year prior to the year of termination or disability that would be subject to tax
under Section 3101(a) of the Code without the dollar limitation of Code
Section 3121(a)(1). 1.20. “Spouse” means the lawfully married husband or wife of
a Participant, determined at the time of the Participant’s death or, if earlier,
as of the first day of the first month for which benefits are payable under the
Plan.

 

Unless defined herein, any capitalized word, phrase or term used in this Plan
shall have the meaning given to it in the Basic Plan.

 

9

--------------------------------------------------------------------------------


 

Article 2. - PARTICIPATION

 

2.1. Commencement of Participation. Any individual who was a Participant in the
Plan on July 31, 1993 will, subject to Sections 2.2 and 2.3, continue to be a
Participant under this restatement of the Plan. Any other individual who is an
Eligible Employee on August 1, 1993 or any subsequent August 1 shall become a
Participant on such August.

 

1. 2.2. Duration of Participation. Subject to Section 2.3, an individual who has
become a Participant in the Plan shall continue to be a Participant as long as
he or she remains an employee of a Participating Employer or is entitled to a
benefit under the Plan, even though his or her base salary after becoming a
Participant later falls below the then applicable base salary level specified in
Section 1.10. A Participant will cease to be a Participant when he or she is
neither employed by a Participating Employer nor entitled to receive a benefit
under the Plan.

 

2.3. Reduction in Participant.  Notwithstanding any other provision of the Plan
to the contrary, the Committee may terminate the right of any Participant or
Eligible Employee to participate in the Plan if the Committee deems such action
to be necessary to preserve the status of the Plan as “a plan which is unfunded
and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201 (2) and 301(a)(3) of ERISA. In the event a
Participant’s participation is terminated under this Section 2.3, the
Participant shall not be entitled to any benefits under the Plan except to the
extent such benefits would be protected under Section 6.2 if the Plan were then
terminated.

 

10

--------------------------------------------------------------------------------


 

The Committee may, in its discretion, direct the Participant’s Participating
Employer to pay to the Participant the present value of any such protected
benefits, or to provide for payment of such benefits through another plan, or
may direct a combination of the foregoing, in lieu of providing such benefits
under this Plan, and such payment or provision (or both) shall be in complete
satisfaction of the Participant’s rights under this Plan.

 

11

--------------------------------------------------------------------------------


 

Article 3. - SOURCE OF BENEFIT PAYMENTS

 

Nothing in this Plan will be construed to create a trust or to obligate the
Participating Employers or any other person to segregate a fund, purchase an
insurance contract, or in any other way currently to fund the future payment of
any benefits hereunder, nor will anything herein be construed to give any
employee or any other person rights to any specific assets of the Participating
Employers or of any other person. Any benefits which become payable hereunder
shall be paid from the general assets of the Participating Employers. .

 

12

--------------------------------------------------------------------------------


 

Article 4. - RETIREMENT BENEFITS

 

4.1. Normal or Late Retirement Benefit. The amount of the monthly retirement
benefit payable under the Plan to a Participant who retires on or after his or
her Normal Retirement Date, commencing on the first day of the month coinciding
with or next following his or her retirement and payable in the Normal Form,
will be equal to (a) minus (b), but not less than zero, where

 

(a) is 50% of the Participant’s average monthly Compensation for the highest
sixty consecutive months preceding retirement, less 60% of the Participant’s
Social Security Benefit, the result multiplied by a fraction the numerator of
which is the Participant’s years of Service (not in excess of 25) and the
denominator of which is 25; and

 

(b) is the monthly normal or late retirement benefit payable to the Participant
under the Basic Plan (increased by his or her monthly benefit, if any, under the
Augmentation Plan and any Individual Pension Agreement), calculated as though
payable in the Normal Form.

 

4.2. Early Retirement Benefit.

 

(a) The amount of the monthly retirement benefit under this Plan payable in the
Normal Form to a Participant who has attained age 55 with at least 10 years of
Service, and who retires thereafter (but prior to his or her Normal Retirement
Date), shall equal (1) minus (2), but not less than zero, where

 

(1) is the amount determined under Section 4.1(a) above, unreduced for early
commencement if the benefit starting date is on or after the Participant’s 62nd
birthday, reduced by 1/600th for each month

 

13

--------------------------------------------------------------------------------


 

between the Participant’s 60th and 62nd birthday by which the benefit starting
date precedes the month in which the Participant attains age 62, and reduced
further by 1/240th for each month by which the benefit starting date precedes
the month in which the Participant attains age 60; and

 

(2) is the Participant’s monthly early retirement benefit, if any, under the
Basic Plan (increased by his or her monthly early retirement benefit, if any,
under the Augmentation Plan and any Individual Pension Agreement), calculated as
though payable in the Normal Form.

 

If the Participant is not eligible for an early retirement benefit under the
Basic Plan (or, if applicable, the Augmentation Plan or any Individual Pension
Agreement) at the time a benefit becomes payable under this Plan, the monthly
benefit under this Plan will be determined without reduction for such early
retirement benefit until such time as the Participant could begin to receive a
benefit under the Basic Plan (or Augmentation Plan or Individual Pension
Agreement), and will then be reduced by the amount of each such benefit
calculated as though payable in the Normal Form.

 

(b) The monthly benefit payable to a Participant under this Section 4.2 shall
commence at the same time as the early retirement benefit payable under the
Basic Plan. However, if no benefit is payable to a Participant under the Basic
Plan before his or her Normal Retirement Date, the benefit payable under this
Section 4.2 shall commence on the first day of the month coinciding with or next
following the Participant’s retirement, or such later month (up to the
Participant’s Normal Retirement Date) as the Participant may elect. Such
election must be made at least 90 days before

 

14

--------------------------------------------------------------------------------


 

benefits would otherwise commence. In each case the reductions applicable under
paragraph (a)(l) shall reflect the actual date as of which benefits commence.

 

4.3. Vested Termination Benefit. Any Participant who has a Termination of
Employment after he or she has completed at least 5 years of Service, but before
he or she has satisfied the requirements for early retirement hereunder, shall
be entitled to a monthly benefit payable in the Normal Form, commencing at the
same time as the Participant’s vested benefit under the Basic Plan, in an amount
equal to (a) below (reduced by the applicable factor set forth in
Section 4.2(a)(1) above) minus (b) below, but not less than zero, where

 

(a) is 50% of the Participant’s average monthly Compensation for the highest
sixty consecutive months preceding the Termination of Employment, less 60% of
the Participant’s Social Security Benefit, the result multiplied by a fraction
the numerator of which is the Participant’s years of Service and the denominator
of which is the greater of 25 years or the number of years of Service the
Participant would have had if he or she continued employment with a
Participating Employer without interruption until his or her Normal Retirement
Date; and

 

(b) is the Participant’s monthly benefit under the Basic Plan (increased by his
or her monthly benefit, if any, under the Augmentation Plan and any Individual
Pension Agreement), calculated as though payable in the Normal Form.

 

4.4. Other Termination of Employment; Death. If a Participant has a Termination
of Employment for any reason prior to the time he or she is eligible for a
retirement or

 

15

--------------------------------------------------------------------------------


 

vested benefit under Section 4.1, 4.2 or 4.3, no benefit shall be payable under
this Plan. In the event a Participant dies prior to the commencement of benefit
payments hereunder, then except as provided in Section 4.7 no benefits shall be
payable hereunder following the Participant’s death. In the event a Participant
dies after the commencement of benefit payments hereunder, payments shall
continue to be made following his or her death only if the Participant has
chosen an optional form of benefit under Section 4.5 and then only to the
extent, if any, provided under such optional form of benefit.

 

4.5. Optional Forms of Benefits. A Participant may elect to receive, in lieu of
the retirement benefit otherwise payable to him or her in the Normal
Form pursuant to Section 4.1, 4.2 or 4.3, retirement benefits of Actuarial
Equivalent value payable in any of the optional forms available under the Basic
Plan, provided that no optional form of benefit shall be available to a married
Participant, other than a 50% contingent annuity form protecting the
Participant’s Spouse, without the written consent of such Spouse. The Committee
shall notify each Participant of the options available to him and shall provide
forms for election of such options. The Participant shall be entitled to elect
one of the foregoing options (or to revoke any such election) within the 90-day
period prior to the commencement of benefits. The election of one of the options
provided for in this Section 4.5 shall become effective as of the first day of
the first month for which benefits are payable to the Participant under the
Plan, and may not be rescinded or modified thereafter. Should the Participant’s
Spouse or other beneficiary die prior to such effective date, the Participant’s
election will be void and the Participant’s retirement benefit will be paid to
him as though he or she had made no election unless the

 

16

--------------------------------------------------------------------------------


 

Participant makes a new election prior to such effective date.

 

4.6. Forfeiture of Benefits. Notwithstanding any provision of this Plan to the
contrary, no benefits shall be payable under this Plan with respect to any
Participant who confesses to, or is convicted of, any act of fraud, theft or
dishonesty arising in the course of, or in connection with, his or her
employment with a Participating Employer. The Committee’s decision as to the
applicability of this Section 4.6 in any case shall be fixed and binding on all
persons.

 

4.7. Surviving Spouse Benefit. In the event a Participant dies on or after the
earliest date as of which he or she becomes eligible for a benefit under
Section 4.1, 4.2 or 4.3 but prior to the first day of the first month for which
benefits are payable to him or her under this Plan, and such Participant is
survived by a Spouse, a monthly surviving spouse benefit shall be payable to
such Spouse commencing as of the month the pre-retirement death benefit under
the Basic Plan commences to be paid to the Spouse (the “survivor benefit
commencement date”) and ending with the month in which the Spouse’s death
occurs. The monthly surviving spouse benefit shall be computed as though the
Participant had terminated employment on the date of his or her death (if not
already terminated), had chosen to have benefit payments commence in the 50%
contingent annuity form described in Section 4.5 on the survivor benefit
commencement date, and had survived to and died on the day following such
commencement date.

 

4.8. Disability.  Any Participant who becomes Totally and Permanently Disabled
at a time when he or she has ten or more years of Service but before Normal
Retirement Age shall continue to have Service credited on his or her behalf
until the earlier of his or her Normal Retirement Date or the date on which he
or she is no longer

 

17

--------------------------------------------------------------------------------


 

Totally and Permanently Disabled (or, if he or she returns to work at that time
for a Participating Employer, until his or her subsequent retirement or other
termination of employment).

 

4.9. No Reduction in Accrued Benefit Under CHH Plan. Notwithstanding any other
provision of the Plan, in the case of a Participant who was a participant in the
CHH Plan on the day before the Effective Date, any benefit payable to the
Participant under Section 4.1 ~ 4.2~ or 4.3 in the Normal Form will not be less
than the benefit that would have been payable to the Participant in the Normal
Form, commencing at the same time, under the CHH Plan as in effect on the day
before the Effective Date if the Participant’s employment had terminated on that
date. For purposes of the preceding sentence, a Participant will be deemed to
have satisfied the age and service requirements for entitlement to benefits
under the CHH Plan and from the Pension Plan for Employees of Carter Hawley Hale
Stores, Inc. on the day before the Effective Date, but the Participant’s actual
age and Service will be taken into account in computing the amount of benefit
that would have been payable to the Participant under the CHH Plan.

 

4.10. Lump Sum Settlements. Notwithstanding any other provisions of the Plan to
the contrary, if any benefit payable under the Plan is less than $50 per month,
such benefit shall instead be paid in a single lump sum of Actuarial Equivalent
value.

 

4.11. Reemployment After Retirement. Any benefit payable under the Plan to a
Participant shall cease as of the date of rehire if the Participant is
reemployed by a Participating Employer and shall resume following subsequent
retirement or other Termination of Employment in accordance with the applicable
provisions of this Article 4. The retirement benefit subsequently payable shall
be computed in accordance with

 

18

--------------------------------------------------------------------------------


 

this Article 4 on the basis of service and compensation to the time of such
subsequent Termination of Employment, but shall be reduced by the Actuarial
Equivalent of any payments previously made under the Plan, including lump sum
payments or amounts applied to purchase annuity contracts. In no event shall the
aggregate benefits of any rehired Participant be greater than the benefit he or
she would have received if all his or her service had been one continuous period
of employment.

 

19

--------------------------------------------------------------------------------


 

Article 5. - COMMITTEE

 

5.1. Plan Administration and Interpretation. The Committee shall have complete
control over the administration of the Plan. The Committee shall have complete
control and authority to determine the rights and benefits and all claims,
demands and actions arising out of the provisions of the Plan of any
Participant, beneficiary, deceased Participant, or other person having or
claiming to have any interest under the Plan. All rules and decisions of the
Committee shall be uniformly and consistently applied to all Participants and
other claimants in similar circumstances. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant, a beneficiary, the Participating Employers, the legal counsel of
a Participating Employer or the Committee, or the Actuary. Subject to applicable
laws and regulations, for all purposes of administration and interpretation of
the Plan, the Committee shall consider the Plan as if it were maintained by a
single employer for the benefit of all Participants by whomever employed. The
Committee shall be deemed to be the Plan administrator with responsibility for
complying with any reporting and disclosure requirements of ERISA.

 

5.2. Powers, Duties, Procedures, etc. The Committee shall have such powers and
duties, may adopt such rules and tables, may act in accordance with such
procedures, may appoint such officers or agents, may delegate such powers and
duties, may receive such reimbursements and compensation, and shall follow such
claims and appeal procedures with respect to the Plan as are permitted or
required under the terms of the Basic Plan.

 

20

--------------------------------------------------------------------------------


 

5.3. Information. To enable the Committee to perform its functions, the
Participating Employers shall supply full and timely information to the
Committee on all matters relating to the compensation of Participants, their
employment, retirement, death, the cause for termination of employment, and such
other pertinent facts as the Committee may require.

 

5.4. Indemnification of Committee. The Company agrees to indemnify and to defend
to the fullest extent permitted by law any officer or employee of any
Participating Employer who serves as a member of the Committee (including any
such individual who formerly served as a member of the Committee) against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.

 

21

--------------------------------------------------------------------------------


 

Article 6. - AMENDMENT AND TERMINA TTON

 

6.1. Amendments. The Company shall have the right to amend this Plan from time
to time by resolution of the Board of Directors or its Executive Committee and
to amend or cancel any amendments. Any such amendment shall be stated in an
instrument in writing, executed by the Company in the same manner as this Plan.

 

6.2. Termination of Plan. This Plan is strictly a voluntary undertaking on the
part of the Company and shall not be deemed to constitute a contract between the
Company and any Eligible Employee (or any other employee) or a consideration
for, or an inducement or condition of employment for, the performance of
services by any Eligible Employee (or other employee). The Company reserves the
right to terminate this Plan at any time and, in the event of such termination,
to pay no benefits to any Participant who has neither completed 5 years of
Service nor attained age 65. No such termination shall result in the reduction
of (a) benefits that have commenced before the date of termination, (b) benefits
accrued as of that date by any Participant who has completed at least 5 years of
Service or attained age 65 by that date, or (c) benefits accrued under the CHH
Plan as of the day before the Effective Date by any Participant who was a
participant in the CHH Plan on that day.

 

22

--------------------------------------------------------------------------------


 

Article 7. - MISCELLANEOUS

 

7.1. Nonassignability. None of the benefits, payments, proceeds or claims of any
Participant or beneficiary shall be subject to any claim of any creditor and, in
particular, the same shall not be subject to attachment or garnishment or other
legal process by any creditor, nor shall any Participant or beneficiary have any
right to alienate, anticipate, commute, pledge, encumber or assign any of the
benefits or payments or proceeds which he or she may expect to receive,
contingently or otherwise, under this Plan.

 

7.2. Limitation on Participants’ Rights. Participation in this Plan shall not
give any Eligible Employee the right to be retained in the employ of a
Participating Employer or any right or interest in the Plan other than as herein
provided. Each Participating Employer reserves the right to dismiss any Eligible
Employee without any liability for any claim against the Participating Employer,
except to the extent provided herein.

 

7.3. Participants Bound. Any action with respect to this Plan taken by the
Committee, the Company, or any other Participating Employer, or any action
authorized by or taken at the direction of the Committee, the Company, or any
other Participating Employer, shall be conclusive upon all Participants and
beneficiaries entitled to benefits under the Plan.

 

7.4. Receipt and Release. Any payment to any Participant or beneficiary in
accordance with the provisions of this Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Company, any other Participating
Employer, and the Committee, and the Committee may require such Participant or
beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect. If

 

23

--------------------------------------------------------------------------------


 

any Participant or beneficiary is determined by the Committee to be incompetent
by reason of physical or mental disability (including minority) to give a valid
receipt and release, the Committee may cause the payment or payments becoming
due to such person to be made to another person for his or her benefit without
responsibility on the part of the Committee, the Company, or any other
Participating Employer to follow the application of such funds.

 

7.5. Governing Law. This Plan shall be construed, administered, and governed in
all respects under and by the laws of the Commonwealth of Massachusetts. If any
provision shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

7.6. Headings and Subheadings. Headings and subheadings in this Plan are
inserted for convenience only and are not to be considered in the construction
of the provisions hereof.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer, effective as of the first day of August, 1993.

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Gerald T. Hughes

 

24

--------------------------------------------------------------------------------


 

FIRST AMENDMENT

 

Pursuant to Section 6.1 of The Neiman Marcus Group, Inc. Supplemental Executive
Retirement Plan, as amended and restated effective August 1, 1993, The Neiman
Marcus Group, Inc. hereby amends said Plan as follows effective August 1, 1998:

 

1.  Section 1.12(b) is amended to read in its entirety as follows:

 

“(b) for December 31, 1996, $100,000; and

 

2.  A new paragraph (c) is added to the end of Section 1.2, as amended, to read
in its entirety as follows:

 

“(c) for December 31, 1997, and each December 31 thereafter, $160,000.”

 

IN WITNESS WHEREOF, The Neiman Marcus Group, Inc. has caused this instrument to
be executed by its duly authority officer this 31st day of July, 1998.

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Gerald T. Hughes

 

25

--------------------------------------------------------------------------------


 

SECOND AMENDMENT

 

Pursuant to Section 6.1 of The Neiman Marcus Group, Inc. Supplement Executive
Retirement Plan, said Plan is hereby amended, effective January 1, 2000 by
inserting the following at the end of Section 4.10 thereof:

 

“The Committee may, in its discretion, pay any other benefit in a single lump
sum of Actuarial Equivalent value with the consent of the individual entitled to
such benefit (and, if such individual is a married Participant, the consent of
his or her Spouse).”

 

IN WITNESS WHEREOF, The Neiman Marcus Group, Inc. has caused this instrument to
be executed in its name and on its behalf by its duly authorized officer this
30th day of October, 2000.

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Gerald T. Hughes

 

 

Vice President, Human Resources

 

26

--------------------------------------------------------------------------------


 

THIRD AMENDMENT

 

Pursuant to the provisions of Section 6.1 thereof, The Neiman Marcus Group, Inc.
Supplemental Executive Retirement Plan (the “Plan”) is hereby amended in the
following respect only:

 

Effective July 29, 2007, Section 1.8 of the Plan is hereby amended by
restatement in its entirety to read as follows:

 

1.8                                 “Compensation” means, with respect to any
given period, the aggregate compensation, exclusive of any bonuses, paid to an
Eligible Employee by one or more Participating Employers during such period,
whether before or after he becomes an “Eligible Employee.”  “Compensation” shall
be determined before any reduction under Section 125 or 401(k) of the Code or
under any deferred compensation plan or arrangement, but shall not otherwise
include any Participating Employer contributions under retirement or other
benefit plans or arrangements, or any expense reimbursements, imputed
compensation, property, payments of compensation previously deferred, or
incentive payments earned through a wellness or similar program sponsored by a
Participating Employer.  In the case of an Eligible Employee who was,
immediately prior to the Effective Date, employed by Carter Hawley Hale
Stores, Inc. (“CHH”) or any of its affiliates, the term “Participating Employer”
shall, for purposes of this Section 1.7, include CHH and its affiliates.

 

IN WITNESS WHEREOF, this Amendment is executed this 20th day of July, 2007.

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Marita O’Dea

 

 

Senior Vice President Human Resources

 

27

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT

 

Pursuant to Section 6.1of The Neiman Marcus Group, Inc. Supplemental Executive
Retirement (the “Plan”) is hereby amended, effective as of December 31, 2007, in
the following respects only:

 

FIRST:  Article I of the Plan is hereby amended by adding the following new
Sections 1.21 and 1.22 to the end thereof:

 

1.21  “Grandfathered Rule of 65 Employee” means a Rule of 65 Employee who
either:  (i) expressly elected to remain eligible to participate in the Basic
Plan in accordance with an election made n 2007, or (ii) implicitly elected to
remain eligible to participate in the Basic Plan by failing to make a timely
election to the contrary and thereby acquiescing to such an election by default.

 

1.22  “Rule of 65 Employee” means an Eligible Employee as of December 31, 2007
whose age as of December 31, 2007 when added to the number of his or her years
of Vesting Service under the Basic Plan as of December 31, 2007 was equal to or
in excess of 65.

 

SECOND:  Article 2 of the Plan is hereby amended by adding the following new
Section 2.4 to the end thereof:

 

2.4  Participation After December 31, 2007.  A Participant who is a
Grandfathered Rule of 65 Employee as of December 31, 2007 shall continue to be a
Participant under the Plan thereafter, subject to and in accordance with the
terms of the Plan; provided, however, that if a Grandfathered Rule of 65
Employee has a Termination of Employment after December 31, 2007, such employee
shall not be treated as a Grandfathered Rule of 65 Employee upon any later
reemployment by a Participating Employer.  Any provisions of the Plan to the
contrary notwithstanding, no individual shall become an Eligible Employee on or
after January 1, 2008 who was not an Eligible Employee on December 31, 2007 and,
thus, there shall be no new Participants in the Plan on and after such date, and
a Participant who is not a Grandfathered Rule of 65 Employee shall remain a
Participant in the Plan after December 31, 2007 as provided in Section 2.2 as
long as he or she is entitled to receive a benefit under the Plan, but no
additional benefit shall accrue for any Participant who is not a Grandfathered
Rule of 65 Employee under the Plan after December 31, 2007, subject to the
following:

 

28

--------------------------------------------------------------------------------


 

(i)  the amount of benefit payable under the Plan after December 31, 2007 with
respect to a Participant who is an Eligible Participant as of such date but who
is not a Grandfathered Rule of 65 Employee shall be determined as if such
Participant had a Termination of Employment effective as of December 31, 2007,
provided, however, that any such Participant shall not be treated as having a
Termination of Employment for purposes of determining whether he or she has
attained Normal Retirement Age until his or her actual Termination of Employment
and benefit payments shall not commence to any such Participant until payments
would otherwise commence to such Participant under the terms of the Plan; and

 

(ii)  a Participant who is not a Grandfathered Rule of 65 Employee shall
continue to be entitled to credit for Service after December 31, 2007 for
purposes of determining whether such Participant has attained the required years
of Service to vest in a benefit or to commence receiving a benefit prior to
Normal Retirement Date, but not for purposes of the calculation of the amount of
such benefit.

 

IN WITNESS WHEREOF, this Amendment has been executed this 20th day of December,
2007 to be effective as provided herein.

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Marita O’Dea

 

 

Senior Vice President and Chief Human

 

 

Resource Officer

 

29

--------------------------------------------------------------------------------